DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Reference number 100 has been used to designate a valve prosthesis (Paragraph 0142) and a stent (Paragraph 0159)
Reference number 116 has been used to designate an outflow end (Paragraph 0145) and an inflow end (Paragraph 0232)
Reference number 124 has been used to designate a transition portion (Paragraph 0147) and a stent (Paragraph 0150)
Reference number 142 has been used to designate a second row (Paragraph 0169) and a first row (Paragraph 0193)
Reference number 172 has been used to designate a containment member  (Paragraph 0192) and a bar (Paragraph 0212)
Reference number 1108 has been used to designate an inflow portion (Paragraph 0274) and an outflow portion (Paragraph 0356)
Reference number 1116 has been used to designate an outflow end (Paragraph 0274) and an inflow end (Paragraph 0375)
Reference number 1124 has been used to designate a transition portion (Paragraph 0277) and a stent (Paragraph 0277)
Appropriate correction is required.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities: 
Claim 2 line 2 “wherein inflow marker” should read “wherein the inflow marker”
Claim 12 line 1 “wherein second outflow marker” should read “wherein the second outflow marker”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 5, 7, 9-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "approximately" in claims 5, 9-10, and 12 is a relative term which renders the claim indefinite. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "approximately" does not provide any indication as to what specific number is covered by the term "approximately". 

Claim 3 recites the limitation “the outflow marker” in line 3. It is unclear whether the limitation is included in the first outflow marker previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the first outflow marker is being interpreted to include the limitation. 

Claim 5 recites the limitation “the outflow marker” in line 2. It is unclear whether the limitation is included in the first outflow marker previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the first outflow marker is being interpreted to include the limitation. 

Claim 7 recites the limitation “the outflow marker” in line 2. It is unclear whether the limitation is included in the first outflow marker previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the first outflow marker is being interpreted to include the limitation. 

Claim 13 recites the limitation “the at least one inflow marker” in lines 1-2. It is unclear whether the limitation is included in the inflow marker previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the inflow marker is being interpreted to include the limitation. 

Claim 14 recites the limitation “the at least one inflow marker” in line 1. It is unclear whether the limitation is included in the inflow marker previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the inflow marker is being interpreted to include the limitation. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guiazdowska-Nowotka et al. (WO 2021/040547), hereinafter Guiazdowska-Nowotka.

Regarding claim 1, Guiazdowska-Nowotka discloses a transcatheter valve prosthesis (Fig. 8) comprising: a stent having a crimped configuration for delivery within a vasculature (Fig. 3 – valve is in a collapsed state for delivery) and an expanded configuration for deployment within a native heart valve (Fig. 4 – valve in an expanded configuration), wherein the stent comprises an inflow portion (See Fig. 8 below) comprising a plurality of rows of angled struts (See Fig. 8 below), an outflow portion (See Fig. 8 below) including at least one row of angled struts (See Fig. 8 below), at least one commissure post extending between the inflow portion and the outflow portion (See Fig. 8 below), and at least one axial strut extending between the inflow portion and the outflow portion (See Fig. 8 below); an inflow marker positioned within the inflow portion of the stent (Fig. 9 – marker 17); and a first outflow marker positioned on the at least one commissure post or the at least one axial strut (Fig. 9 – marker 9 or 11); wherein the inflow marker and the first outflow marker are configured to be visible relative to the stent in one or more images captured during installation 
    PNG
    media_image1.png
    570
    688
    media_image1.png
    Greyscale
at the native heart valve (Page 9 lines 13-18).





Regarding claim 16, Guiazdowska-Nowotka discloses a transcatheter valve prosthesis (Fig. 8) comprising: a stent having a crimped configuration for delivery within a vasculature (Fig. 3 – valve is in a collapsed state for delivery) and an expanded configuration for deployment within a native heart valve (Fig, 4 – valve is in an expanded configuration), wherein the stent comprises an inflow portion (See Fig. 8 above) comprising a plurality of rows of angled struts (See Fig. 8 above), an outflow portion (See Fig. 8 above) including at least one row of angled struts (See Fig. 8 above), at least one commissure post extending between the inflow portion and the outflow portion (See Fig. 8 above), and at least one axial strut extending between the inflow portion and the outflow portion (See Fig. 8 above); an inflow marker positioned within the inflow portion of the stent (Fig. 9 – marker 17); and a first outflow marker positioned on a distal-most crown of the outflow portion (Fig. 9 – marker 10); wherein the inflow marker and the first outflow marker are configured to be visible relative to the stent in one or more images captured during installation at the native heart valve (Page 9 lines 13-18).

Regarding claim 18, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 16, further comprising a second outflow marker positioned on the at least one axial strut (Fig. 9 – marker 11) wherein the first outflow marker and the second outflow marker are circumferentially offset (Fig. 9 depicts markers 10 and 11 are circumferentially offset).

Regarding claim 20, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 18, wherein the distal-most crown is disposed between the at least one commissure post and the at least one axial strut (Fig. 9 depicts the marker 10 disposed between the commissure post and the axial strut).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guiazdowska-Nowotka in view of Braido et al. (US Pub. No 2014/0277389 A1), hereinafter Braido.
Regarding claim 2, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 1 wherein the first outflow marker is positioned on the at least one commissure post, but does not disclose a transcatheter valve prosthesis wherein the inflow marker comprises three inflow markers aligned such that the three inflow markers are each spaced a first distance from an inflow end of the stent . However, Braido teaches a transcatheter valve prosthesis wherein the inflow marker comprises three inflow markers aligned such that the three inflow markers are each spaced a first distance from an inflow end of the stent (Fig. 8b depicts three receptacles 9c which contain a marker are spaced a distance from an inflow end of the stent (bottom of the figure)).  
Guiazdowska-Nowotka and Braido are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflow markers of Guiazdowska-Nowotka with Braido for the purpose of providing a tactile and/or mechanical means of determining positioning relative to certain regions of the stent (Paragraph 0047). 

	Regarding claim 3, Guiazdowska-Nowotka in view of Braido discloses the transcatheter valve prosthesis of claim 2, but does not disclose a transcatheter valve prosthesis wherein each of the three inflow markers are circumferentially offset from the first outflow marker such that none of the three inflow markers is axially aligned with the outflow marker. However, Braido teaches a transcatheter valve prosthesis wherein each of the three inflow markers are circumferentially offset from the first outflow marker such that none of the three inflow markers is axially aligned with the outflow marker (Fig. 8b depicts inflow markers 9c are not axially aligned with the outflow markers 9b).
Guiazdowska-Nowotka and Braido are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflow markers of Guiazdowska-Nowotka with Braido for the purpose of providing a tactile and/or mechanical means of determining positioning relative to certain regions of the stent (Paragraph 0047). 

Regarding claim 14, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 1, but does not disclose a transcatheter valve prosthesis wherein the at least one inflow marker is positioned between a first row of the plurality of rows of angled struts of the inflow portion adjacent an inflow end of the stent and a second row of the plurality of rows of angled struts of the inflow portion adjacent the first row, or between the second row and a third row of the plurality of rows of angled struts of the inflow portion adjacent the second row. However, Braido teaches a transcatheter valve prosthesis wherein the at least one inflow marker is positioned between a first row of the plurality of rows of angled struts of the inflow portion adjacent an inflow end of the stent and a second row of the plurality of rows of angled struts of the inflow portion adjacent the first row (Fig. 8b depicts the inflow markers 9c located between the first and second row of the angled struts).
Guiazdowska-Nowotka and Braido are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflow markers of Guiazdowska-Nowotka with Braido for the purpose of providing a tactile and/or mechanical means of determining positioning relative to certain regions of the stent (Paragraph 0047). 

	Regarding claim 15, Guiazdowska-Nowotka in view of Braido discloses the transcatheter valve prosthesis of claim 14, but does not disclose a transcatheter valve prosthesis wherein the first outflow marker is positioned on the at least one axial strut, further comprising a second outflow marker positioned on the at least one axial strut axially offset from the first outflow marker. However, Braido teaches a transcatheter valve prosthesis wherein the first outflow marker is positioned on the at least one axial strut, further comprising a second outflow marker positioned on the at least one axial strut axially offset from the first outflow marker (Fig. 8b depicts each outflow marker 9b is located a separate axial strut with the markers being axially offset).
Guiazdowska-Nowotka and Braido are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflow markers of Guiazdowska-Nowotka with Braido for the purpose of providing a tactile and/or mechanical means of determining positioning relative to certain regions of the stent (Paragraph 0047). 


Regarding claim 19, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 18, but does not disclose a transcatheter valve prosthesis further comprising a third outflow marker (Fig. 8b depicts three outflow markers 9b), wherein the third outflow marker is positioned on the at least one strut and is circumferentially aligned with the second outflow marker (Fig. 8b depicts the outflow markers 9b are located on their own axial strut and are circumferentially aligned).
Guiazdowska-Nowotka and Braido are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflow markers of Guiazdowska-Nowotka with Braido for the purpose of providing a tactile and/or mechanical means of determining positioning relative to certain regions of the stent (Paragraph 0047). 


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guiazdowska-Nowotka in view of Gittings et al. (US Patent No. 6361557 B1), hereinafter Gittings.

Regarding claim 4, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 1, wherein the first outflow marker is positioned on the at least one commissure post, , but does not disclose a transcatheter valve prosthesis wherein the inflow marker and the first outflow marker are circumferentially offset by approximately sixty degrees. However, Gittings teaches a transcatheter valve prosthesis wherein the inflow marker and the first outflow marker are circumferentially offset by approximately sixty degrees (Column 7 lines 65-67 – asymmetric marker elements 108 are radially offset of a radial angle between 15 degrees to 70 degrees).
However, it has been held that it is not inventive to discover the optimum or workable ranges by
routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art to optimize the offset angle of the outflow marker and the inflow marker since the general conditions of the claim are disclosed. Gittings teaches that the offset angle could be in the range of 15 degrees to 70 degrees. This would meet the claim as applicant’s offset angle overlaps with Gittings’ range of offset angle. Therefore, it would have been prima facie obvious to modify Gittings to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

Regarding claim 5, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 1, but does not disclose a transcatheter valve prosthesis wherein the inflow marker and the outflow marker are circumferentially offset by a range of approximately forty-five degrees to approximately seventy-five degrees. However, Gittings teaches a transcatheter valve prosthesis wherein the inflow marker and the outflow marker are circumferentially offset by a range of approximately forty-five degrees to approximately seventy-five degrees (Column 7 lines 65-67 – asymmetric marker elements 108 are radially offset of a radial angle between 15 degrees to 70 degrees).
However, it has been held that it is not inventive to discover the optimum or workable ranges by
routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art to optimize the range of the offset angle of the outflow marker and the inflow marker since the general conditions of the claim are disclosed. Gittings teaches that the offset angle could be in the range of 15 degrees to 70 degrees. This would meet the claim as part of the applicant’s range of offset angles overlaps with Gittings’ range of lengths. Therefore, it would have been prima facie obvious to modify Gittings to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

Regarding claim 6, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 1, but does not disclose a transcatheter valve prosthesis wherein the inflow marker comprises two inflow markers aligned such that the two inflow markers are each spaced a first distance from an inflow end of the stent. However, Gittings teaches a transcatheter valve prosthesis wherein the inflow marker comprises two inflow markers aligned such that the two inflow markers are each spaced a first distance from an inflow end of the stent (Fig. 5b depicts two inflow markers 106 and 108 (near the bottom of the figure) are spaced a first distance from the inflow end).
Guiazdowska-Nowotka and Gittings are both considered to be analogous to the claimed invention because they both disclose heart prothesis. Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the markers of Guiazdowska-Nowotka with Gittings for the purpose of indicating both the position and the orientation of the prosthesis (Column 3 lines 61-62).

Regarding claim 7, Guiazdowska-Nowotka in view of Gittings discloses the transcatheter valve prosthesis of claim 6, but does not disclose a transcatheter valve prosthesis wherein each of the two inflow markers are circumferentially offset from the outflow marker such that none of the two inflow markers is axially aligned with the first outflow marker. However, Gittings teaches a transcatheter valve prosthesis wherein each of the two inflow markers are circumferentially offset from the outflow marker such that none of the two inflow markers is axially aligned with the first outflow marker (Fig. 5b depicts the inflow markers (located near the bottom of the figure) are axially offset from the outflow markers (located near the top of the figure)).
Guiazdowska-Nowotka and Gittings are both considered to be analogous to the claimed invention because they both disclose heart prothesis. Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the markers of Guiazdowska-Nowotka with Gittings for the purpose of indicating both the position and the orientation of the prosthesis (Column 3 lines 61-62).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guiazdowska-Nowotka in view of Gittings, and further in view of Paquin et al. (US Pub. No 2019/0365957 A1), hereinafter Paquin.

Regarding claim 8, Guiazdowska-Nowotka in view of Gittings discloses the transcatheter valve prosthesis of claim 6, but does not disclose a transcatheter valve prosthesis wherein the two inflow markers are circumferentially offset from each other by 180 degrees. However, Paquin teaches a transcatheter valve prosthesis wherein the two inflow markers are circumferentially offset from each other by 180 degrees (Paragraph 0054 – radiopaque cuffs 200 and 200’ are located 180 degrees apart ; Fig. 6).
Guiazdowska-Nowotka and Paquin are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the markers of Guiazdowska-Nowotka in view of Gittings with Paquin for the purpose of facilitating and enhancing the precise placement and expansion of the stent (Paragraph 0054).

Regarding claim 9, Guiazdowska-Nowotka in view of Gittings and Paquin discloses the transcatheter valve prosthesis of claim 8, but does not disclose a transcatheter valve prosthesis wherein a first one of the two inflow markers is circumferentially offset from the first outflow marker by approximately sixty degrees. However, Gittings teaches disclose a transcatheter valve prosthesis wherein a first one of the two inflow markers is circumferentially offset from the first outflow marker by approximately sixty degrees (Column 7 lines 65-67 – asymmetric marker elements 108 are radially offset of a radial angle between 15 degrees to 70 degrees).
However, it has been held that it is not inventive to discover the optimum or workable ranges by
routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art to optimize the offset angle of the outflow marker and the inflow marker since the general conditions of the claim are disclosed. Gittings teaches that the offset angle could be in the range of 15 degrees to 70 degrees. This would meet the claim as applicant’s offset angle overlaps with Gittings’ range of offset angle. Therefore, it would have been prima facie obvious to modify Gittings to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

Regarding claim 10, Guiazdowska-Nowotka in view of Gittings and Paquin discloses the transcatheter valve prosthesis of claim 9, but does not disclose a transcatheter valve prosthesis wherein a second one of the two inflow markers is circumferentially offset from the first outflow marker by approximately one hundred twenty degrees. Paquin does not disclose expressly that the second one of the two inflow markers is circumferentially offset by 120 degrees. Instead, Paquin indicates that the markers are circumferentially offset by 180 degrees. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to offset the markers by 120 degrees because applicant has not disclosed that the circumferentially offset of the markers provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Paquin’s heart valve prosthesis, and applicant’s invention, to perform equally well with either circumferential offset taught by Paquin or the claimed 120 degree circumferentially offset because both circumferential offsets would perform the same function of helping with positioning of the heart valve prosthesis equally well. Therefore, it would have been prima facie obvious to modify Paquin to obtain the invention in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Paquin. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guiazdowska-Nowotka in view of Fischer et al. (US Pub. No 2018/0221181 A1), hereinafter Fischer.

Regarding claim 11, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 1, wherein the first outflow marker is positioned on the at least one axial strut (See Fig. 8 below), wherein the stent further includes a second axial strut extending axially from a distal end of the inflow portion to a proximal end of the outflow portion, wherein the transcatheter valve prosthesis further comprises a second outflow marker positioned on the second axial strut (See Fig. 8 below) but does not disclose a transcatheter valve prosthesis wherein the second outflow marker is circumferentially and axially offset from the first outflow marker. However, Fischer teaches a transcatheter valve prosthesis wherein the second outflow marker is circumferentially and axially offset from the first outflow marker (Fig. 3 depicts outflow markers 28 circumferentially and axially offset).

    PNG
    media_image2.png
    570
    640
    media_image2.png
    Greyscale

Guiazdowska-Nowotka and Fischer are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the markers of Guiazdowska-Nowotka with Fischer for the purpose of having the marker be able to be recognized easily (Paragraph 0030).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guiazdowska-Nowotka in view of Fischer, and further in view of  Wu (US Pub. No 2013/0325107 A1).

Regarding claim 12, Guiazdowska-Nowotka in view of Fischer discloses the transcatheter valve prosthesis of claim 11, but does not disclose a transcatheter valve prosthesis wherein the second outflow marker is circumferentially offset from the first outflow marker by approximately sixty degrees. However, Wu teaches a transcatheter valve prosthesis wherein the second outflow marker is circumferentially offset from the first outflow marker by approximately sixty degrees (Fig 6. depicts that there are six evenly spaced markers 292 located at the outflow end, which makes the markers circumferentially offset by 60 degrees).
	Guiazdowska-Nowotka and WU are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the markers of Guiazdowska-Nowotka in view of Fischer with Wu for the purpose of enhancing the visibility of the ends of the stents (Paragraph 0043).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guiazdowska-Nowotka in view of Fischer, and further in view of  Gittings.

Regarding claim 13, Guiazdowska-Nowotka in view of Fischer discloses the transcatheter valve prothesis of claim 11, but does not disclose a transcatheter valve prosthesis wherein the at least one inflow marker comprises two inflow markers, wherein each of the two inflow markers is circumferentially offset from each of the first and second outflow markers. However, Gittings teaches disclose a transcatheter valve prosthesis wherein the at least one inflow marker comprises two inflow markers (Fig. 5b depicts two inflow markers 106 and 108 (located at the bottom of the figure)), wherein each of the two inflow markers is circumferentially offset from each of the first and second outflow markers (Fig. 5b depicts the inflow markers are circumferentially offset from the outflow markers (located at the top of the figure)).
Guiazdowska-Nowotka and Gittings are both considered to be analogous to the claimed invention because they both disclose heart prothesis. Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the markers of Guiazdowska-Nowotka in view of Fischer with Gittings for the purpose of indicating both the position and the orientation of the prosthesis (Column 3 lines 61-62).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guiazdowska-Nowotka in view of Mukai (WO 2014/171183 A1).

Regarding claim 17, Guiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 16, but does not disclose a transcatheter valve prosthesis wherein the first outflow marker is attached to the distal-most crown via a bar to mechanically isolate the first outflow marker from bending stresses on the stent. However, Mukai teaches a transcatheter valve prosthesis wherein the first outflow marker is attached to the distal-most crown via a bar to mechanically isolate the first outflow marker from bending stresses on the stent (Fig. 2 – marker 121 is attached to stent a bar).
Guiazdowska-Nowotka and Mukai are both considered to be analogous to the claimed invention because they both disclose a stent. Therefore, it would have been obvious to modify the markers of Guiazdowska-Nowotka with Mukai for the purpose of having the rigidity of the end portion of the tubular body maintained (Lines 600-601).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (US Pub. No 2020/0390575 A1) teaches a vascular stent with markers placed on the inflow and outflow portions
Carpenter et al. (US Pub. No 2020/0268535 A1) teachers a vascular stent with three markers placed on both the inflow and outflow portions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774